UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2012 Date of Reporting Period: 12/31/2011 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2011 Value COMMON STOCKS 96.40% Consumer Discretionary - Automobiles & Components 1.48% 265,000 Gentex Corporation $ 7,841,350 Consumer Discretionary - Durables & Apparel 4.78% 130,000 Coach, Inc. 7,935,200 245,000 Jarden Corporation 7,320,600 50,000 Polaris Industries Inc. 2,799,000 130,000 Tupperware Brands Corporation 7,276,100 25,330,900 Consumer Discretionary - Media 0.81% 100,000 DIRECTV - Class A * 4,276,000 Consumer Discretionary - Retailing 11.69% 300,000 Aaron's, Inc. 8,004,000 270,000 CarMax, Inc. * 8,229,600 112,100 Kohl's Corporation 5,532,135 330,000 LKQ Corporation * 9,926,400 100,000 Nordstrom, Inc. 4,971,000 115,000 O'Reilly Automotive, Inc. * 9,194,250 150,000 PetSmart, Inc. 7,693,500 130,000 TJX Companies, Inc. (The) 8,391,500 61,942,385 Consumer Discretionary - Services 1.88% 340,000 InterContinental Hotels Group PLC 6,116,600 80,000 Starwood Hotels & Resorts Worldwide, Inc. 3,837,600 9,954,200 Consumer Staples - Food & Staples Retailing 0.72% 55,000 PriceSmart, Inc. 3,827,450 Consumer Staples - Food, Beverage & Tobacco 3.06% 80,000 Beam Inc. 4,098,400 190,000 Hormel Foods Corporation 5,565,100 130,000 McCormick & Company, Inc. 6,554,600 16,218,100 Energy 6.24% 105,000 Cameron International Corporation * 5,164,950 45,000 Concho Resources Inc. * 4,218,750 100,000 Continental Resources, Inc. * 6,671,000 50,000 Helmerich & Payne, Inc. 2,918,000 108,021 Kinder Morgan Management, LLC * 8,481,792 120,000 Whiting Petroleum Corporation * 5,602,800 33,057,292 Financials - Banks 1.97% 107,768 Commerce Bancshares, Inc. 4,108,116 60,000 Cullen/Frost Bankers, Inc. 3,174,600 130,000 SPDR KBW Regional Banking ETF 3,173,300 10,456,016 Financials - Diversified 4.78% 67,500 Affiliated Managers Group, Inc. * 6,476,625 175,000 MSCI Inc. * 5,762,750 230,000 Raymond James Financial, Inc. 7,120,800 105,000 T. Rowe Price Group, Inc. 5,979,750 25,339,925 Financials - Insurance 2.87% 215,000 Marsh & McLennan Companies, Inc. 6,798,300 217,000 Willis Group Holdings PLC 8,419,600 15,217,900 Financials - Real Estate 0.76% 60,000 Digital Realty Trust, Inc. 4,000,200 Health Care - Equipment & Services 6.86% 377,000 Allscripts Healthcare Solutions, Inc. * 7,140,380 50,000 Cerner Corporation * 3,062,500 110,000 DaVita, Inc. * 8,339,100 205,000 DENTSPLY International Inc. 7,172,950 250,000 ResMed Inc. * 6,350,000 125,000 St. Jude Medical, Inc. 4,287,500 - Page 1 $ - Health Care - Pharmaceuticals, Biotechnology & Life Sciences 6.41% 80,000 Allergan, Inc. 7,019,200 80,000 Covance Inc. * 3,657,600 145,000 Gilead Sciences, Inc. * 5,934,850 47,500 Mettler-Toledo International Inc. * 7,016,225 140,000 Teva Pharmaceutical Industries Ltd. 5,650,400 103,920 Thermo Fisher Scientific Inc. * 4,673,282 33,951,557 Industrials - Capital Goods 10.75% 210,000 AMETEK, Inc. 8,841,000 180,000 BE Aerospace, Inc. * 6,967,800 216,000 Fastenal Company 9,419,760 237,500 IDEX Corporation 8,813,625 175,000 Pentair, Inc. 5,825,750 115,000 Snap-on Incorporated 5,821,300 30,000 TransDigm Group Incorporated * 2,870,400 120,000 Westinghouse Air Brake Technologies Corporation 8,394,000 56,953,635 Industrials - Commercial & Professional Services 1.87% 115,000 IHS Inc. - Class A * 9,908,400 Industrials - Transportation 4.17% 80,000 C.H. Robinson Worldwide, Inc. 5,582,400 143,000 Expeditors International of Washington, Inc. 5,857,280 135,000 Landstar System, Inc. 6,469,200 315,000 UTi Worldwide Inc. 4,186,350 22,095,230 Information Technology - Hardware & Equipment 4.87% 185,000 FLIR Systems, Inc. 4,637,950 340,000 Molex Incorporated - Class A 6,725,200 145,000 Riverbed Technology, Inc. * 3,407,500 105,000 SanDisk Corporation * 5,167,050 163,750 Zebra Technologies Corporation - Class A * 5,858,975 25,796,675 Information Technology - Semiconductors & Semiconductor Equipment 4.76% 215,000 Altera Corporation 7,976,500 195,000 Avago Technologies Limited 5,627,700 228,750 Microchip Technology Incorporated 8,379,113 200,000 Skyworks Solutions, Inc. * 3,244,000 25,227,313 Information Technology - Software & Services 11.82% 100,000 Accenture plc - Class A 5,323,000 110,000 ANSYS, Inc. * 6,300,800 209,499 Fidelity National Information Services, Inc. 5,570,579 135,937 Fiserv, Inc. * 7,984,939 95,000 Informatica Corporation * 3,508,350 17,500 MasterCard Incorporated - Class A 6,524,350 30,000 MercadoLibre, Inc. 2,386,200 215,000 Paychex, Inc. 6,473,650 155,000 Red Hat, Inc. * 6,399,950 150,000 Teradata Corporation * 7,276,500 205,000 TIBCO Software Inc. * 4,901,550 62,649,868 Materials 3.85% 35,000 Air Products and Chemicals, Inc. 2,981,650 50,000 Airgas, Inc. 3,904,000 120,000 AptarGroup, Inc. 6,260,400 125,000 Ecolab Inc. 7,226,250 20,372,300 TOTAL COMMON STOCKS (cost $352,928,206) 510,769,126 SHORT-TERM INVESTMENTS 3.18% Commercial Paper - 2.62% $ CVS Corporation 01/03/12, 0.45% 1,000,000 575,000 Marriott International, Inc. 01/03/12, 0.47% 575,000 1,500,000 Citigroup Funding Inc. 01/04/12, 0.39% 1,499,984 705,000 Diageo Capital plc 01/05/12, 0.53% 704,979 1,550,000 Kinder Morgan Energy Partners L.P. 01/05/12, 0.50% 1,549,957 1,425,000 Integrys Energy Group, Inc. 01/06/12, 0.33% 1,424,961 500,000 Marriott International, Inc. 01/09/12, 0.50% 499,958 800,000 Valspar Corporation (The) 01/10/12, 0.42% 799,935 Page 2 $ Marriott International, Inc. 01/11/12, 0.50% $ 1,900,000 Citigroup Funding Inc. 01/12/12, 0.39% 1,899,815 1,075,000 Integrys Energy Group, Inc. 01/18/12, 0.35% 1,074,843 1,000,000 VW Credit, Inc. 01/23/12, 0.45% 999,750 1,175,000 Anheuser-Busch InBev Worldwide Inc. 02/17/12, 0.27 % 1,174,603 13,903,707 Variable Rate Security - 0.56% 2,974,063 American Family Financial Services, Inc.(1) 01/03/12, 0.10% 2,974,063 TOTAL SHORT-TERM INVESTMENTS (Cost $16,877,770) 16,877,770 TOTAL SECURITY HOLDINGS (cost $369,805,976) - 99.58% 527,646,896 ASSETS, NET OF OTHER LIABILITIES - 0.42% 2,216,261 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $529,863,157 % OF NET ASSETS * NON-INCOME PRODUCING (1) Subject to a demand feature as defined by the Securities and Exchange Commission. As of December 31, 2011, investment cost for federal tax purposes was $370,056,810 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (11,882,533 ) - Net unrealized depreciation $157,590,086 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 13,903,707 Variable Rate Security 2,974,063 Level 3 - None - - Total $ (1) See Schedule above for further detail by industry. Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/07/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/07/2012 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/07/2012
